DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-10. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite water in oil type cosmetic composition. The claims are indefinite since it is unclear how “type” modifies the otherwise definite term water-in-oil. To obviate this issue, it is suggested that the term “type” be removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ikebe et al. (US 2010/0291011, Nov. 18, 2010).
Ikebe et al. disclose a water-in-oil emulsified sunscreen cosmetic comprising phenylbenzimidazole sulfonic acid (i.e. compound which is solubilized by being neutralized) (i.e. water soluble compound which has a sulfonic acid group) (abstract). 
	Ikebe et al. anticipate the instant claims insofar as disclosing a water-in-oil cosmetic comprising a compound which is solubilized by being neutralized (e.g. phenylbenzimidazole). 
	In regards to instant claim 1 reciting wherein the composition is for preventing syneresis, the instant specification discloses in paragraph [0021] wherein a compound which is solubilized by being neutralized is capable of preventing syneresis of a water-in-oil cosmetic composition. Therefore, since the composition of Ikebe et al. comprises a compound which is solubilized by being neutralized (e.g. phenylbenzimidazole), one of ordinary skill in the art would reasonably expect the composition of Ikebe et al. to prevent syneresis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikebe et al. (US 2010/0291011, Nov. 18, 2010) in view of Asahi et al. (US 5,036,108, Jul. 30, 1991).
	Ikebe et al. disclose a water-in-oil emulsified sunscreen cosmetic comprising (a) dimethicodiethylbenzalmalonate, (b) phenylbenzimidazole sulfonic acid (i.e. compound which is solubilized by being neutralized) (i.e. water soluble compound which has a sulfonic acid group), and (c) a neutralizing agent for said ingredient (b) (abstract). It is preferable to add (d) a silicone type surfactant as an emulsifier (¶ [0022]). It is preferable to add hydrophobicized titanium oxide and/or zinc oxide as ingredient (e). These are ultraviolet scattering agents (¶ [0039]). Titanium dioxide and zinc oxide are preferably in the powder form prepared as fine particles (i.e. a powder component) (¶ [0040]). The blend ratio of ingredient (e) is 10.1-25 wt. % (¶ [0047]). In addition to the 
Ikebe et al. differ from the instant claims insofar as not disclosing wherein the cosmetic has a viscosity greater than or equal to 7000 mPa·s.
However, Asahi et al. disclose a water-in-oil emulsion cosmetic (abstract). When the viscosity of the cosmetic exceeds 20,000 cps, the water-in-oil emulsion cosmetic imparts a poor spreadability. When the viscosity is excessively low, on the other hand, the water-in-oil emulsion cosmetic shows a poor adhesion to the skin. Thus, the viscosity preferably ranges from 2,000 to 15,000 cps (col. 2, lines 8-15). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the cosmetic of Ikebe et al. to have a viscosity ranging from 2,000 to 15,000 cps in order to obtain a cosmetic with good adhesion to skin and good spreadability as taught by Asahi et al. 
	In regards to instant claim 1 reciting wherein the composition is for preventing syneresis, the instant specification discloses in paragraph [0021] wherein a compound which is solubilized by being neutralized is capable of preventing syneresis of a water-in-oil cosmetic composition. Therefore, since the composition of Ikebe et al. comprises a compound which is solubilized by being neutralized (e.g. phenylbenzimidazole), one of . 


2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikebe et al. (US 2010/0291011, Nov. 18, 2010) in view of Asahi et al. (US 5,036,108, Jul. 30, 1991) and further in view of Sasaki et al. (US 2014/0148516, May 29, 2014).
	The teachings of Ikebe et al. and Asahi et al. are discussed above. Ikebe et al. and Asahi et al. do not disclose wherein the mass ratio of the gelling agent with respect to the powder component is greater than or equal to 0.1.
	However, Sasaki et al. disclose a water-in-oil emulsified cosmetic comprising an organic modified clay mineral (abstract). A content of the organic modified clay mineral in the cosmetic may be 1 to 20 mass %. It is difficult to attain the excellent emulsion stability and favorable viscosity when the content is less than 1 mass %, while there is a tendency that mealy feeling occurs when the content exceeds 20 mass % (¶ [0039]).
	It would have been prima facie obvious to one of ordinary skill in the art to incorporated 1 to 20 % organic modified clay mineral into the cosmetic of Ikebe et al. since this amount attains excellent emulsion stability, favorable viscosity, and better feel as taught by Sasaki et al. 
	In regards to instant claim 5 reciting wherein mass ratio of the gelling agent with respect to the powder component is greater than or equal to 0.1, Sasaki et al. disclose 1 to 20% organic modified clay mineral (i.e. gelling agent) and Ikebe et al. disclose 10.1 to 25 wt. % ingredient (e) (i.e. powder component). As such, a mass ratio of gelling agent 


Conclusion 
Claims 1-10 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACY LIU/Primary Examiner, Art Unit 1612